Citation Nr: 0513076	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  98-05 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
60 percent for chronic renal failure with organic 
hypertensive heart disease and hypertension.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2000, the Board granted 
service connection for hypertension, secondary to PTSD.  The 
Board remanded the claim of entitlement to an evaluation in 
excess of 30 percent for PTSD to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
for additional development.  

An April 2000 rating decision assigned a non-compensable 
evaluation for the veteran's hypertension, effective in 
February 1997.  An April 2003 rating decision recharacterized 
the disability as chronic renal failure with organic 
hypertensive heart disease and hypertension.  It assigned a 
60 percent evaluation, effective in February 1997.  

In July 2004, the Board remanded both issues to the RO.  The 
Board requested that the RO ensure that all VCAA notice 
obligations had been satisfied, and conduct a VA examination 
for each disability.  A January 2005 SSOC denied both claims.  
The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's PTSD results in occupational and social impairment 
with flattened affect, disturbance of mood and difficulty in 
establishing and maintaining effective work and social 
relationships; it does not result in severe impairment of the 
ability to establish and maintain effective or favorable 
relationships with people, or severe impairment in the 
ability to obtain and retain employment.  

3.  The competent medical evidence demonstrates that the 
veteran's chronic renal failure with organic hypertensive 
heart disease and hypertension does not preclude more than 
sedentary employment, or result in creatinine of more than 
8mg%, left ventricular ejection fraction of less than 30 
percent, or dyspnea, angina, dizziness or syncope at a 
workload of 3 METS or less.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent initial evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (prior 
to November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2004).  

2.  The schedular criteria for an initial evaluation in 
excess of 60 percent for chronic renal failure with organic 
hypertensive heart disease and hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7007 (prior to 
January 12, 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
4.115a, 4.115b, Diagnostic Codes 7007 and 7507 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA 
with respect to each of the veteran's claims.  The RO 
provided the appellant with the applicable laws and 
regulations (including prior and revised diagnostic 
criteria), and gave notice as to the evidence needed to 
substantiate his claims by the November 1996 rating decision 
on appeal, the February 1997 statement of the case, the April 
2000 rating decision, and various supplemental statements of 
the case (SSOCs).  The most recent SSOC was issued in January 
2005, after the Board's most recent remand.  Additionally, 
the RO sent the veteran a letter in July 2004 that explained 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the January 
2005 SSOC included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records, and 
conducted VA examinations.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no other indication from the 
claims folder or allegation from the appellant that any 
relevant evidence remains outstanding.  Therefore, the Board 
finds that the duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  He testified as to the severity of his PTSD, and 
the etiology of his hypertension, during a March 2000 hearing 
before the undersigned Veterans Law Judge.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

The Board notes that when the veteran initiated his appeal of 
the issues before the Board, he was appealing the original 
assignments of disability evaluation following awards of 
service connection.  Thus, the severity of each disability is 
to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.



Entitlement to a disability rating in excess of 30 percent 
for PTSD

During his March 2000 hearing, the veteran contended that his 
PTSD resulted in social difficulties.  He was currently self-
employed, which was necessary because no employer would allow 
him to take off the time he needed for PTSD and its 
treatment.  He and his wife did not shop, visit, or attend 
family or social functions together.  He said that she would 
not object if he pursued a divorce.  The marriage had not 
been happy for a long time.  He occupied his time by reading, 
writing, watching TV and movies, and being on a computer.  He 
described poor sleep, nightmares and night sweats.  

VA treatment records show that the veteran has been received 
outpatient treatment for PTSD throughout the pendency of his 
appeal.  

The report of an August 1996 VA psychiatric examination 
reviews the veteran's medical history, subjective complaints 
and the current objective findings.  The veteran's complaints 
included nightmares, flashbacks of Vietnam, persistent sleep 
disturbance, depression, variability in concentration, 
thoughts about Vietnam and depressed feelings.  He said that 
he had some acquaintances at work but generally did not like 
being with other people and had trust issues.  The veteran 
had been married from 1969 to 1976, when he was divorced.  He 
had been remarried since 1981.  He had one child.  The 
veteran had been receiving therapy for a number of years.  
The Axis I diagnosis was PTSD and major depression, 
recurrent.  The Axis V Global Assessment of Functioning (GAF) 
was 55.  the examiner commented that it was difficult to sort 
out the extent of incapacitation from PTSD versus depression 
related to situational stress.  The examiner opined that at 
least 60 percent of the veteran's current emotional distress 
was related to his PTSD.  Additionally, some of his 
depressive symptoms were also secondary to his PTSD.  

The report of a December 1998 VA psychiatric examination 
provides that the veteran was being treated for sleep 
impairment.  The veteran was currently working on anger 
control, social isolation, guilt and depression.  He was 
currently unemployed and had been fired from his last two 
jobs.  He consulted group homes of developmentally disabled 
patients and day-care start-ups.  The business was slow but 
was gradually coming around.  

On examination, the veteran did not exhibit impaired thinking 
or communication.  He denied psychotic symptoms of delusions 
or hallucinations.  He reported nightmares, startle reaction, 
irritability, anger outbursts and isolation.  The examiner 
noted that it was hard to calibrate the effect of the 
veteran's PTSD on his occupational and social impairment 
since his personality traits of long standing also adversely 
affected his competency.  The examiner observed that the 
veteran had reported that his symptoms had subsided and 
somewhat resolved since his participation in group therapy.  
The diagnosis was PTSD, chronic, mild to moderate.  The GAF 
was currently 60.

The report of a July 2000 VA psychiatric examination provides 
that the examiner reviewed the veteran's claims file and 
medical record.  The veteran's complaints included problems 
with sleep, ruminating thoughts, and anger.  He had 
nightmares about once or twice a week, night sweats about 
once or twice a week, and flashbacks about two or three times 
a month.  He reported significant difficulty with startle 
reaction and difficulty with his anger and temper.  The 
veteran reported having been fired from the two jobs prior to 
his current employment, for what the veteran said were 
fabricated reasons.  The veteran reported working for a 
friend three days a week.  The veteran reported being in 
weekly group therapy and taking medication from a private 
physician.  

On examination, the veteran denied delusional or 
hallucinatory material, and demonstrated no problems with 
persecutory trends, hallucinations, schizophrenic trends, 
ideas of grandiosity, compulsions or obsessive thoughts.  

The Axis I diagnosis was PTSD, chronic, mild; and depressive 
disorder, NOS.  The GAF score for PTSD was 65 for the present 
and for the prior year.  The examiner commented that the 
impact of the veteran's PTSD on his ordinary activity and 
ability to maintain gainful employment was minimal.  

A March 2001 report from a social worker at a Vet Center 
provides that the veteran had no friends, stayed to himself 
and had great difficulty developing and maintaining 
friendships.  He was struggling with marital discord as he 
had his wife had little or no communication, he felt 
estrangement towards her and experienced restricted range of 
affect.  His thought process was grossly impaired and he had 
chronic survivor's guilt.  The social worker opined that the 
veteran's PTSD was more severe than shown by his 30 percent 
evaluation.  

The report of an August 2004 VA psychiatric examination 
provides that the examiner reviewed the veteran's claims file 
and medical records.  The report sets forth the veteran's 
medical and psychiatric history.  The veteran's complaints 
included estrangement from others, restricted affect, 
survivor's guilt, increased startle response and difficulty 
managing his anger, especially at work.  

The veteran reported that he had spent the last nine years at 
the same job, working with a friend on the business 
management of a group home.  He worked about 60 hours a week 
and used things from his 2003 master's degree in business.  
He said that he had lost several hours a week over the past 
year due to appointments for PTSD and other health issues.  
The veteran said that he had a couple of friends but spent 
little time socializing.  He reported his marriage was "so-
so" due to his PTSD symptoms.  He and his wife would argue 
and she would not understand his irritability.  He reported 
nightmares that triggered night sweats, and intrusive 
thoughts triggered by violence in TV or news coverage of the 
war in Iraq.  

On examination, the veteran was oriented times three, his 
answers were logical and relevant, and he showed no evidence 
of psychosis.  He denied auditory and visual hallucinations.  
His range of affect was appropriate and he did seem somewhat 
depressed.  

The examiner noted that the veteran persistently re-
experienced the traumatic events as a result of recurrent and 
intrusive, distressing recollections of the events.  These 
occurred approximately three times a week.  Recurrent 
distressing dreams occurred about one or two times a week.  
He also avoided thoughts, feelings, conversations, 
activities, places and people that aroused recollections of 
the events.  He also had feelings of detachment and 
estrangement from others.  

The pertinent diagnosis was PTSD (moderate); and depressive 
disorder, NOS, secondary to recent difficulties with chest 
pain and several tests and examinations of his heart.  The 
Axis V GAF score was 51.  The examiner observed that if the 
score was assessing only the veteran's PTSD, it would likely 
be approximately 55.  The examiner noted that it was at least 
as likely as not that the veteran's PTSD symptoms were 
impairing him to a greater degree than they were in 2000, 
when a VA examiner assessed his PTSD as "mildly impairing."  
The examiner expressed the opinion that the veteran's PTSD 
affected him to a moderate degree but did not preclude him 
from participating and securing full-time employment.  This 
was shown by his history of staying at his current job for 
nine years, and his report of working 40 to 60 hours a week.  

The Board notes that effective November 7, 1996, the VA 
revised the criteria for diagnosing and evaluating 
psychiatric disorders, including PTSD.  61 Fed. Reg. 52695- 
52702 (1996).

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 50 percent evaluation for PTSD 
requires that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired, and that by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels be so reduced 
as to result in considerable industrial impairment.  
Diagnostic Code 9411 (prior to November 7, 1996).

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired, and that by reason of the 
severity and persistence of psychoneurotic symptoms, there is 
severe impairment in the ability to obtain and retain 
employment.  Id.

A 100 percent evaluation requires that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  A 100 percent evaluation is also 
warranted if the individual is demonstrably unable to obtain 
or retain employment.  Id.

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 50 percent evaluation for PTSD is 
warranted by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411 (2004).

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claim for a 50 
percent evaluation under either the old or revised rating 
criteria.  The preponderance of the evidence is against 
entitlement to a 70 percent evaluation under either the old 
or the revised rating criteria.  In so finding, the Board 
finds that neither the old or the revised criteria are more 
favorable to the veteran.  

The Board finds it significant that the medical evidence of 
record demonstrates that the veteran has occupational and 
social impairment with flattened affect, disturbances of 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  He has nightmares, 
flashbacks and night sweats and avoids thoughts of his 
traumatic experiences.  Although the veteran is able to work, 
his employment is with a friend.  Further, the veteran was 
terminated from two previous jobs.  He has reported problems 
with anger management while at work and a need to miss work 
due to PTSD and its treatment.  

The veteran's GAF scores also support a 50 percent 
evaluation.  By definition, the GAF scale considers 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness, and does not 
include impairment in functioning due to physical (or 
environmental) limitations.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. 
§ 4.125 (2004).

According to the GAF Scale, a score of between 61 and 70 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships (emphasis in 
original).  DSM-IV at 32; 38 C.F.R. § 4.125.  A score between 
51 and 60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.

Thus, the veteran's GAF scores (with regard to PTSD) of 55, 
60, 65 and 55 show that his PTSD has primarily resulted in 
moderate difficulty in social and occupational functioning.  
The Board notes that the GAF score of 60 was accompanied by a 
description of his PTSD as mild to moderate (emphasis added). 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 70 
percent evaluation for PTSD under either the old or the new 
criteria.  The record does not show that the veteran's PTSD 
severely impairs his ability to establish and maintain 
effective or favorable relationships with people, or that he 
has psychoneurotic symptoms that result in severe impairment 
in the ability to obtain and retain employment.  Diagnostic 
Code 9411 (prior to November 7, 1996).

Further, the record demonstrates that the veteran's PTSD does 
not result in such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  Diagnostic Code 9411 (2004).

The Board recognizes the veteran's assertions as to the 
severity of his PTSD symptoms.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as whether a disability satisfies diagnostic 
or evaluative criteria.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his PTSD warrants 
an initial evaluation in excess of 50 percent.  

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although there is evidence that the veteran's 
PTSD has a negative impact on his employment, there is no 
evidence showing that the veteran's PTSD has markedly 
interfered with his employment status beyond the degree 
contemplated by a 50 percent initial evaluation.  Further, 
there is no indication that this disability has necessitated 
frequent periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against entitlement 
to an evaluation in excess of 50 percent for PTSD, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to initial disability rating in excess of 60 
percent for chronic 
renal failure with organic hypertensive heart disease and 
hypertension

The report of a January 1999 VA examination indicates that 
the veteran denied any history of edema.  He could climb 
three flights before noticing breathlessness and walk six 
miles without dyspnea.  On examination, no edema was present 
and urinalysis was within normal limits.  The pertinent 
impression was essential hypertension; and renal 
insufficiency, mild, secondary to hypertension.  The report 
of a January 1999 echocardiogram revealed an estimated 
ejection fraction of 60 percent.  

The report of a July 2000 VA examination provides that the 
veteran denied any dyspnea with activities of daily living.  
He had some dyspnea on exertion after panic attacks that 
occurred after walking five to ten blocks or climbing two to 
three flights of stairs.  He worked three days a week.  Lab 
work showed elevated creatinine of 1.8 and urinalysis 
revealed a trace of protein.  The pertinent diagnosis was 
hypertension, and renal insufficiency secondary to 
hypertension.  The examiner noted that a January 1999 
echocardiogram showed an estimated ejection fraction of 60 
percent.  The examiner opined that no work restrictions were 
necessary at that time.  

The report of an August 2004 VA examination provides that the 
veteran's claims file was available for review.  The examiner 
observed that in October 2003, the veteran's creatinine was 
1.4 and had been as high as 1.9.  His renal function was 
considered stabilized.  In June 2004, the veteran's 
creatinine was 1.3.  Cardiac testing in July 2004 was 
conducted due to vague chest pains.  The veteran exercised to 
10 METS without symptoms.  The left ventricular ejection 
fraction was 61 percent.  

The veteran currently denied any symptoms of congestive 
failure or syncope.  The veteran had good peripheral pulses 
without edema.  Creatinine was mildly elevated at 1.4 and 
urinalysis with microalbumin was normal.  The impression was 
essential hypertension, well controlled with medication; mild 
chronic renal insufficiency secondary to hypertension; and 
left ventricular hypertrophy with diastolic dysfunction 
secondary to hypertension.  

Diagnostic Code 7507 provides that arteriolar nephrosclerosis 
will be rated according to the predominant symptoms as renal 
dysfunction, hypertension, or heart disease.  Diagnostic Code 
7507.

An evaluation in excess of 60 percent is not provided for 
hypertension.  Diagnostic Code 7101.  

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular will be rated 100 percent.  38 C.F.R. 
§ 4.115a.

Effective January 12, 1998, amendments to 38 C.F.R. § 4.104, 
the schedule of ratings for the cardiovascular system, became 
effective.  62 Fed. Reg. 65207 (Dec. 11, 1997).  The rating 
criteria for DC 7007, hypertensive heart disease, changed 
significantly.  The new rating criteria for DC 7007 are more 
objective and require tests to determine the level at which 
the heart disease becomes symptomatic.  Note 2 to the section 
provides that, if exercise testing cannot be conducted for 
medical reasons, the examiner must estimate the level of 
activity that would produce cardiac symptomatology.  The 
estimate must be in metabolic equivalents and supported by 
specific examples.

Under the criteria in effect prior to January 12, 1998, a 100 
percent evaluation for hypertensive heart disease is 
warranted with definite signs of congestive failure, more 
than sedentary employment precluded.  Diagnostic Code 7007 
(prior to January 12, 1998).  

Under the revised criteria, a 100 percent rating requires 
chronic congestive heart failure, or; workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A note in the regulation 
indicates that one MET is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 millimeters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used to rate the veteran.  Diagnostic Code 
7007 (2004)

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 60 
percent for chronic renal failure with organic hypertensive 
heart disease and hypertension.  In so finding, the Board 
finds that neither the old nor the revised criteria are more 
favorable to the veteran.  

The competent medical evidence shows that the veteran's 
creatinine level has ranged from 1.3 to 1.9.  The evidence is 
negative for persistent edema, albuminuria, or markedly 
decreased function of the kidney or other organ systems.  
38 C.F.R. § 4.115a.  The competent medical evidence is also 
negative for any signs of congestive heart failure or 
evidence that more than sedentary employment is precluded, 
Diagnostic Code 7007 (prior to January 12, 1998).  The 
evidence also fails to reflect an ejection fraction of less 
than 30 percent, or a finding that a workload of 3 METS 
results in dyspnea, fatigue, angina, dizziness or syncope.  
Diagnostic Code 7007 (2004).  

The Board recognizes the veteran's belief that his chronic 
renal failure warrants a higher evaluation.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone, 
supra.  As a layperson, however, the veteran is not competent 
to provide an opinion requiring medical knowledge, such as 
whether a disability satisfies diagnostic or evaluative 
criteria.  Espiritu, supra.  As a result, his own assertions 
do not constitute competent medical evidence that his chronic 
renal insufficiency, with organic hypertensive heart disease 
and hypertension, warrants an initial evaluation in excess of 
60 percent.  

As the preponderance of the evidence is against the claim for 
an initial evaluation in excess of 60 percent for chronic 
renal insufficiency with organic hypertensive heart disease 
and hypertension, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An evaluation in excess of 60 percent for chronic renal 
failure with organic hypertensive heart disease and 
hypertension is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


